         Case 1:21-cv-10218-WGY Document 19 Filed 03/01/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 ANGELA POE et al,

                              Plaintiffs,
        v.                                                     No. 21-cv-10218-WGY

 ALEJANDRO MAYORKAS, et al,

                              Defendants.

             UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMIT ON
              MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION

       Plaintiffs respectfully move for up to five additional pages beyond the L.R. 7.1(b)(4)

limit for their Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary Injunction,

which Plaintiffs anticipate filing within 24 hours. Defendants do not oppose this request.

       This case presents novel issues of legal importance that are a matter of life and death for

the plaintiff families. A modest number of additional pages are needed to address the factual

circumstances of each of the three plaintiff families; the multiple legal bases on which Plaintiffs

are entitled to preliminary injunctive relief; and the detailed statutory and regulatory scheme

implicated by federal government’s invocaton of quarantine and inspection provisions of 42

U.S.C. § 265 to expel migrants while disregarding the comprehensive procedures required by the

Immigration and Nationality Act. Plaintiffs will show that this expulsion program under Title 42

is unlawful for at least three independent reasons. Given these important legal questions and risk

to human lives, Plaintiffs submit that there is good cause to permit an increase to the page limit.

Plaintiffs will, of course, consent to a similar page extension for the Government’s responsive

brief should it so request.
         Case 1:21-cv-10218-WGY Document 19 Filed 03/01/21 Page 2 of 2




Dated: March 1, 2021                  Respectfully submitted,

/s/ Adam J. Kessel                            /s/ Adriana Lafaille
Adam J. Kessel (BBO #661311)                  Matthew R. Segal (BBO #654489)
Proshanto Mukherji (BBO #675801)              Adriana Lafaille (BBO #680210)
Eda Stark (BBO #703974)                       Rebecca R. Krumholz (BBO #707379)
Fish & Richardson P.C.                        Krista Oehlke (BBO #707566)
ONE Marina Park Drive                         American Civil Liberties Union
Boston, MA 02210                              Foundation of Massachusetts, Inc.
(617) 368-2180                                211 Congress Street
kessel@fr.com                                 Boston, MA 02110
mukherji@fr.com                               (617) 482-3170
stark@fr.com                                  alafaille@aclum.org

Kenton W. Freema, Jr. (BBO #690911)
Bobby Hampton (BBO #703472)
Fish & Richardson P.C.
1000 Maine Avenue SW
Washington, DC 20024
(202) 626-6427
kfreeman@fr.com
hampton@fr.com

Of Counsel:

Ricardo J. Bonilla (of counsel)
Texas Bar No. 24082704
Fish & Richardson P.C.
1717 Main Street, Suite 5000
Dallas, Texas 75201
(214) 747-5070
rbonilla@fr.com


                            LOCAL RULE 7.1 CERTIFICATION

       I, Adriana Lafaille, counsel for the Plaintiffs, hereby certify that I have conferred with

counsel for Defendants in a good faith attempt to narrow or resolve the issues in dispute.

Defendants have assented to the relief requested.

                                                  /s/Adriana Lafaille
                                                  Adriana Lafaille




                                                 2
